UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6597



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES M. DEBARDELEBEN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CR-84-43-B, CA-97-1131-B)


Submitted:   October 8, 1998              Decided:   November 16, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James M. DeBardeleben, Appellant Pro Se. Tarra R. DeShields-Minnis,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James M. DeBardeleben seeks to appeal the district court’s

orders denying his motion for reconsideration filed pursuant to

Fed. R. Civ. P. 59(e) of the court’s order denying relief on his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998), his

motion to disqualify the judge, and his motion for decision. We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. United States v. DeBardeleben, Nos. CR-84-43-B; CA-97-1131-B

(D. Md. Sept. 4, 1997; Mar. 12, 1998). DeBardeleben’s motion “for

decision by unbiased judge due to Clerk Connor’s harassment” is

denied as baseless, and his motions “to disqualify Circuit Judges

Russell, Phillips, and Murnaghan” and “for decision on motion to

waive 50 page brief limit” are denied as moot. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2